Citation Nr: 0102217	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from May 1955 to May 1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was denied 
for the cause of the veterans death and it was determined 
that eligibility to Dependent's Educational Assistance was 
not established.  


FINDINGS OF FACT

1.  The veteran died in January 1997.  His death certificate 
shows that the cause of his death was intraventricular 
hemorrhage.  

2.  The veteran was service-connected for degenerative disc 
disease of the cervical spine, which was evaluated as 40 
percent disabling.  

3.  There is competent medical evidence that the service-
connected cervical arthritis made little or no contribution 
to the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death can not be attributed to service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312, 20.1106 (2000).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, is denied.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that service connection should be 
granted for the cause of the veteran's death.  She contends 
that the veteran's service-connected cervical arthritis 
contributed to his death from intraventricular hemorrhage.  

I.  Cause of Death 

The death of a veteran is considered, as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2000).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  Id. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined to 
cause death," or must have "aided or lent assistance to the 
production of death."  Id. § 3.312(c).  Where a cause of 
death claim is premised on 38 U.S.C.A. § 1310 (West 1991), 
issues pertaining to whether a particular disease or injury 
was the principal or contributory cause of death are decided 
without regard to any disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2000).

The veteran's death certificate shows that he died in January 
1997, and that the cause of his death was intraventricular 
hemorrhage.  The January 1997 hospitalization records show 
that the veteran was admitted after experiencing a very bad 
headache at home, becoming quite dizzy and apparently 
collapsing.  The day prior to admission the veteran 
complained of a two-week history of low-grade fever, 
occasional non-productive cough and some wheezing in his 
chest.  The chest x-ray revealed pulmonary fibrosis.  

Upon examination he was comatose with flaccid paralysis, 
intubated without spontaneous respiration.  His pupils were 
dilated and unreactive.  Sclera was clear.  His neck was 
without jugular venous distention and there was no bruit.  
The veteran's chest was clear bilaterally and his heart rate 
and rhythm were regular without murmur.  Pulses were full and 
equal in the radial area.  Computed tomography of his head 
revealed blood in the lateral and third ventricles, possibly 
secondary to an aneurysm.  The electrocardiogram revealed 
sinus rhythm with inferior infarct in the past.  The 
impressions were intracranial hemorrhage and respiratory 
failure secondary to the intracranial hemorrhage.  The plan 
was to admit the veteran to the intensive care unit and 
continue ventilatory support.  

In August 1998 a private physician wrote that the definite 
cause of the cerebral hemorrhage was unable to be established 
due to the severity and instability of the veteran's 
condition progressing to his demise.  He affirmed that 
although the service-connected disability from injuries to 
the veteran's head and neck did not cause his cerebral 
hemorrhage or death, the said disabling service-connected 
injuries certainly contributed to the complexity of the 
veteran's overall medical condition and medical problems that 
eventuated in his demise.  A private physician stated that 
certainly a condition of chronic pain could contribute to 
overall stress and elevated blood pressure, as well as 
depression or other medical conditions.  

The record contains an October 2000 Veterans Health 
Administration (VHA) opinion, which indicates that the 
service-connected cervical arthritis made little or no 
contribution to his death.  The VHA physician stated that in 
the veteran's case there were two reasons for spontaneous 
intra-ventricular hemorrhage: hypertension and blood 
dyscrasias brought on by medication.  He went on to say that 
he had never heard of cervical arthritis causing 
hypertension.  The VHA physician indicated that the veteran 
also had a stomach ulcer, perhaps from taking medication for 
his cervical arthritis and that if the blood coagulation 
studies were normal, one could hardly blame a blood 
dyscrasias for the bleed.  

The evidence of record fails to show that the veteran's 
intraventricular hemorrhage was proximately due to or the 
result of his service-connected cervical arthritis.  The 
private physician stated that the definite cause of the 
cerebral hemorrhage was unable to be established and that the 
service-connected disability from injuries to the veteran's 
head and neck did not cause his cerebral hemorrhage or death.  
The VHA physician stated that the service-connected cervical 
arthritis made little or no contribution to his death.  
Consequently, service connection is denied for the cause of 
the veteran's death.

Given all the foregoing, the preponderance of the evidence is 
against the appellant's claim.  Hence, the benefit-of-the- 
doubt rule does not apply, and service connection for the 
cause of the veteran's death is not warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).  

II.  Dependents' Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code 

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  Given the 
foregoing decision denying her claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board finds that her claim for Chapter 35 benefits must be 
denied.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility: (a) if the veteran: 
(1) was discharged from service under conditions other than 
dishonorable, or died in service, and (2) had a permanent 
total service-connected disability, or (3) had a permanent 
total service-connected disability in existence at the date 
of his death, or (4) died as a result of a service-connected 
disability, or (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power; and (b) the service-connected disability 
or death was the result of active service.  38 C.F.R. § 3.807 
(2000).

The Board notes the decision above denying service connection 
for the cause of the veteran's death, essentially finding 
that the veteran did not die as a result of a service-
connected disability.  Therefore, the appellant does not meet 
the basic eligibility criteria found in § 3.807.  In this 
case, the law and not the evidence is dispositive.  
Therefore, the appellant's claim of basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for benefits under Chapter 35, Title 38, United 
States Code, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

